Title: To James Madison from William J. Coffee, 23 December 1819
From: Coffee, William J.
To: Madison, James


Sir
New York Decmr. 23 1819
I have taken the liberty of forwarding to Mr. J Cook to be Sent on to you the Models in terra Cotta, consisting of your Order. They are Shipped as ⅌ Bill of Lading & I hope they will arrive Safe. I must beg your goodness to Order that they May be Safely conveyed from the Vessel to you & then carefully unpacted. Sir I am with mch Respect & Esteem Your Obt Servt
William J. Coffee
